       Case 4:18-cv-04821 Document 103 Filed on 11/05/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS

                                  HOUSTON DIVISION

Mary Louzi
  Plaintiff(s),

v.                                                       Case No. 4:18−cv−04821

Fort Bend County, Texas, et al.
   Defendant(s).



                             NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                              HEARING: Motion Hearing
                                  RE: Order − #64
                                   DATE:    11/24/2020
                                    TIME:   10:30 AM
                                  HAS BEEN SET BEFORE
                              JUDGE KEITH P. ELLISON
                           UNITED STATES COURTHOUSE
                            515 RUSK COURTROOM 3−A
                              HOUSTON, TEXAS 77002.


          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                           Date: November 5, 2020
By Deputy Clerk, A. Rivera
